NO. 12-19-00382-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


 IN RE:                                                       §

 DAVID ALLEN RUSSELL,                                         §   ORIGINAL PROCEEDING

 RELATOR                                                      §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         David Allen Russell, acting pro se, filed this original proceeding in which he asks this
Court to direct the Anderson County District Clerk, Teresia C. Coker, to transmit and send a file
stamped copy of his two complaints. However, this Court’s mandamus authority is limited to (1)
a judge of a district, statutory county, statutory probate county, or county court in the court of
appeals district; (2) a judge of a district court who is acting as a magistrate at a court of inquiry
under Texas Code of Criminal Procedure Chapter 52 in the court of appeals district; (3) an
associate judge of a district or county court appointed by a judge under Chapter 201, Family Code,
in the court of appeals district for the judge who appointed the associate judge; or (4) a situation
in which a writ of mandamus is necessary to protect the Court’s jurisdiction. TEX. GOV’T CODE
ANN. § 22.221(a), (b) (West Supp. 2018). The district clerk is not a judge, and Relator does not
assert that a writ of mandamus directed to the district clerk is necessary to protect this Court’s
jurisdiction. Consequently, because we do not have jurisdiction to consider the merits of Relator’s
mandamus petition, the petition is dismissed for want of jurisdiction. See In re Eaton, No. 12–
15–00118–CR, 2016 WL 6876502, at *1 (Tex. App.–Tyler, Nov. 22, 2016, orig. proceeding)
(mem. op., not designated for publication).
Opinion delivered December 4, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                                   (PUBLISH)
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                         DECEMBER 4, 2019

                                        NO. 12-19-00382-CV



                                    DAVID ALLEN RUSSELL,
                                           Relator
                                             V.

                                       TERESIA C. COKER,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by David
Allen Russell; who is the relator in appellate cause number 12-19-00382-CV. Said petition for
writ of mandamus having been filed herein on November 20, 2019, and the same having been duly
considered, because it is the opinion of this Court that it lacks jurisdiction, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be, and
the same is, hereby dismissed for want of jurisdiction.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.